DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/831,062 filed on 03/26/2020 is presented for examination. Claims 1-200 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 03/26/2020 is acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patino et al. (US 2013/0093385) in view of Meyer (US 2015/0340887). 
With respect to claims 1 and 15, Patino et al. (hereinafter, Patino) discloses a method of operating a portable power station and a battery management system (Fig. 3, 300, 310 and 312) operably connected to the plurality of battery modules (Para. # 0060, 0056) comprising: supplying at least one first battery module of the plurality of battery modules with a charging current generated from mains electricity operably connected to an AC input connection (Fig. 3, AC 304, charger controller 310 to power or battery pack 314) of the portable power station using the battery management system (Fig. 3, processor and controller 318 and 310); 

    PNG
    media_image1.png
    540
    850
    media_image1.png
    Greyscale

electrically connecting at least one second battery module of the plurality of battery modules to a load to supply the load with an operating current using the battery management system (Fig. 3, supplying current from 310 to power or battery pack 314) ; and electrically disconnecting at least one third battery module of the plurality of battery modules from the charging current and the load to manage thermally the at least one third battery module using the battery management system, wherein the at least one first battery module (Para. # 0024: disconnect or cutoff when the temperature exceeds a charging threshold; 002: disconnect the charging power supply using semiconductor switch or transistor), the at least one second battery module, and the at least one third battery module are located in a housing of the portable power station. (Para. # 0023). 
PATINO, however, does not expressly disclose multiple battery modules. Meyer discloses, on the other hand, battery multiple battery modules (see Para. # 0047 and par. # 12-17: first module, second module, etc.). 
PATINO and Meyer are analogous art because they are from the same field of endeavor namely mode charging power control and method for charging multi-cell battery packs. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a a multi cell power modules to the charging power control of PATINO in view of the teachings of Meyer for the benefit of high-power producing system for multiple power requiring elements within the system or device.
With respect to claims 2 and 16, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer further discloses comprising: monitoring a temperature of the plurality of battery modules with the battery management system; determining when a monitored battery module has a temperature that exceeds a predetermined temperature; and electrically disconnecting the monitored battery module having the temperature in excess of the predetermined temperature from the charging current and the load to cool the monitored battery module using the battery management system (see Para. # 0045-0047).
With respect to claim 3, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer further discloses comprising: monitoring the temperature of the at least one second battery module; determining that the temperature of the at least one second battery module exceeds the predetermined temperature; electrically disconnecting the at least one second battery module from the load to cool the at least one second battery module; electrically connecting at least one fourth battery module of the plurality of battery modules to the load to supply the load with the operating current, wherein the at least one fourth battery module has a temperature that is below the predetermined temperature (Para. # 0045 and 0106: monitoring various battery characteristics including current, voltage and temperature). 
With respect to claim  4, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer discloses further comprising: determining the temperature of the at least one second battery module has fallen below the predetermined temperature; electrically disconnecting the at least one fourth battery module from the load; and electrically connecting the cooled at least one second battery module to the load to supply the load with the operating current (Para. # 0113 and 0109). 
With respect to claims 5-7 and 17-18, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer discloses further comprising: electrically disconnecting the plurality of battery modules from the load; and charging each battery module of the plurality of battery modules to 50% capacity with the charging current (Para. # 0045: the battery charger/controller further monitors the battery temperature and when the battery capacity reaches a predefined threshold, it could be 50% , 80% or so, terminates the system). 
With respect to claims 8 and  13, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer discloses further comprising: determining a state of health of the plurality of battery modules; and identifying an unhealthy battery module of the plurality of modules based on the state of health of the unhealthy battery module compared to a predetermined stated of health; removing the unhealthy battery module from the portable power station; and inserting a healthy battery module into the portable power station to replace the removed unhealthy battery module (Para. # 0047: includes modules for interrupting charging based on abnormal and/or normal battery conditions; or defective pack module or temperature out-of-range module). 
With respect to claims 9 and 10, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Meyer discloses further comprising: electrically disconnecting the at least one second battery module of the plurality of battery modules from the load; and supplying the load with another operating current generated from the mains electricity (Para.# 0125-127: supplying power to the load, such as circular saw, drill or related type of loads) . 
With respect to claims 11, 12 and 19, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Patino discloses further comprising: determining a maximum power output level of each battery module with the battery management system; determining a power requirement of the load with the battery management system; and determining a predetermined number of the battery modules to connect to the load with the battery management system, such that (i) a power requirement of each battery module connected to the load is less than the maximum power output level, and (ii) a total power output level of the battery modules connected to the load is greater than the power requirement of the load (Par. # 0028 and 0042). 
With respect to claim 14, the combined references of Patino and Meyer disclose the method of operating the portable power station including plurality of battery modules as described above, Patino discloses further comprising: converting a DC voltage level of the at least one second battery module to a first increased DC voltage level with the battery management system; converting the increased DC voltage level to a second increased DC voltage level with the battery management system; and supplying the load with the second increased DC voltage level, wherein the first increased DC voltage level is greater than the DC voltage level, and wherein the second increased DC voltage level is greater than the first increased DC voltage level (Para. # 0019 and 0020).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859